DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 2-5, 11-14, and 21 in the reply filed on 10/26/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.

The requirement is still deemed proper and is therefore made FINAL.
The examined claims are Claims 1-5, 9-14, and 18-22.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device control unit,” “image generation unit,” and “shifting device” in claims 10, 12, 13, 18, 19, 20, and 22 and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, and 18-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakasho (US 2015/0185460 A1).
Regarding Independent Claim 1, Nakasho discloses a quantitative phase image generating method for a microscope (by means of a quantitative phase image generating device, Fig. 11, 100 comprising a microscope, 1, see Figs. 1-3, 7, 8, 12), comprising:
irradiating an object (biological sample S) with illumination light (by means of optical system 2, 3, 4, 5, 6, and 7);
disposing a focal point of an objective lens at each of a plurality of positions that are mutually separated by gaps Δz along an optical axis of the objective lens (by means of driving mechanism 22 in combination with driving mechanisms 21, 23, and 24, [0107], also see [0064], [0069]), and detecting light from the object (by means of CCD camera 13);
generating sets of light intensity distribution data (by means of computer 20) corresponding to each of the plurality of positions based upon the detected light ([0064]-[0065], [0099]-[0101]); and
generating a quantitative phase image based upon the light intensity distribution data (0064]-[0065], [0079], [0080], [0088]);
wherein the gap Δz is set based upon setting information of the microscope ([0063], [0072], [0090], [0101]).
Regarding Claim 2, Nakasho discloses the quantitative phase image generating method according to claim 1, wherein
the setting information includes at least one of the following information items: a numerical aperture NA of the objective lens ([0063], [0101]), a wavelength λ of the illumination light (spatial frequency, [0063], [0072]), and a refractive index n between the objective lens and the object (the refractive index distribution at each Z position in the biological sample may be obtained by obtaining the depth of focus using calculation or comparison measurement and dividing the phase distribution within the depth of focus by the depth of focus, [0090]).
Regarding Claim 3, Nakasho discloses the quantitative phase image generating method according to claim 1, wherein
the gap Δz is set by using a parameter k that indicates a spatial frequency for restoration of phase in the quantitative phase image to be generated (Fig. 1, S5, Fig. 2, S15, Fig. 8, S35).

Regarding Independent Claim 9, Nakasho discloses a quantitative phase image generating method (by means of a quantitative phase image generating device, Fig. 11, 100 comprising a microscope, 1, see Figs. 1-3, 7, 8, 12), comprising:
irradiating an object (biological sample S) with illumination light (by means of optical system 2, 3, 4, 5, 6, and 7);
disposing a focal point of an objective lens at each of a plurality of positions that are mutually separated by gaps Δz along an optical axis of the objective lens (by means of driving mechanism 22 in combination with driving mechanisms 21, 23, and 24, [0107], also see [0064], [0069]), and detecting light from the object (by means of CCD camera 13);
generating sets of light intensity distribution data (by means of computer 20) corresponding to each of the plurality of positions based upon the detected light ([0064]-[0065], [0099]-[0101]); and
generating a quantitative phase image based upon the light intensity distribution data (0064]-[0065], [0079], [0080], [0088]);
and wherein the gap Δz is 0.07 μm or greater and 90.3 μm or less (the observation position is changed upward by 3 μm in the optical axis direction, [0023], [0024], [0124], [0126], [0127]; ±2 μm, [0119]-[0121]; a step of 0.5 μm in the optical axis direction, [0124]).

Regarding Independent Claim 10, Nakasho discloses a quantitative phase image generating device (Fig. 11, 100) comprising a microscope (1), wherein the microscope comprises:
an illumination optical system (2, 3, 4, 5, 6, and 7) that irradiates illumination light upon an object (biological sample S);
an objective lens (objective 9);
a device control unit that adjusts a position of a focal point of the objective lens (driving mechanism 22 in combination with driving mechanisms 21, 23, and 24), so that the focal point of the objective lens is disposed at a plurality of positions that are mutually separated by gaps Δz along an optical axis of the objective lens ([0107], also see [0064], [0069]);
a detector that detects light from the object due to the irradiation of illumination light from the illumination optical system (CCD camera 13); and
an image generation unit (computer 20) that generates sets of light intensity distribution data corresponding to each of the plurality of positions based upon the detected light ([0064]-[0065], [0099]-[0101]), and that generates a quantitative phase image based upon light intensity distribution data (0064]-[0065], [0079], [0080], [0088]);
and wherein the device control unit sets the gap Δz based upon setting information of the microscope ([0063], [0072], [0090], [0101]).
Regarding Claim 11, Nakasho discloses the quantitative phase image generating device according to claim 10, wherein
the setting information includes at least one of: a numerical aperture NA of the objective lens ([0063], [0101]); a wavelength λ of the illumination light (spatial frequency, [0063], [0072]); and a refractive index n between the objective lens and the object (the refractive index distribution at each Z position in the biological sample may be obtained by obtaining the depth of focus using calculation or comparison measurement and dividing the phase distribution within the depth of focus by the depth of focus, [0090]).
Regarding Claim 12, Nakasho discloses the quantitative phase image generating device according to claim 10, wherein
the device control unit sets the gap Δz using a parameter k that represents a spatial frequency for restoration of phase in the quantitative phase image (Fig. 1, S5, Fig. 2, S15, Fig. 8, S35).
Regarding Claim 18, Nakasho discloses the quantitative phase image generating device according to claim 10, further comprising
a stage upon which the object is mounted (stage 8); and
a shifting device that shifts the stage along the optical axis of the objective lens (driving mechanism 22), and wherein
the shifting device shifts the stage based upon the gap Δz set by the device control unit ([0107], also see [0064], [0069]).

Regarding Independent Claim 19, Nakasho discloses a quantitative phase image generating device (Fig. 11, 100), comprising:
an illumination optical system (2, 3, 4, 5, 6, and 7) that irradiates illumination light upon an object (biological sample S);
an objective lens (objective 9);
a device control unit that adjusts a position of a focal point of the objective lens upon the object (driving mechanism 22 in combination with driving mechanisms 21, 23, and 24), so that the focal point of the objective lens is disposed at a plurality of positions that are mutually separated by gaps Δz along an optical axis of the objective lens ([0107], also see [0064], [0069]);
a detector that detects light from the object due to the irradiation of illumination light from the illumination optical system (CCD camera 13); and
an image generation unit (computer 20) that generates sets of light intensity distribution data corresponding to each of the plurality of positions based upon the detected light ([0064]-[0065], [0099]-[0101]), and that generates a quantitative phase image based upon light intensity distribution data (0064]-[0065], [0079], [0080], [0088]);
and wherein the device control unit sets the gap Δz to 0. 07 μm or greater and 90.3 μm or less (the observation position is changed upward by 3 μm in the optical axis direction, [0023], [0024], [0124], [0126], [0127]; ±2 μm, [0119]-[0121]; a step of 0.5 μm in the optical axis direction, [0124]).

Regarding Independent Claim 20, Nakasho discloses a program (implicit) that enables a processing device (computer) of a quantitative phase image generating device (Fig. 11, 100) with a microscope (1), which comprises:
an illumination optical system (2, 3, 4, 5, 6, and 7) that irradiates illumination light upon an object (biological sample S);
an objective lens (objective 9);
a device control unit that adjusts a position of a focal point of the objective lens, (driving mechanism 22 in combination with driving mechanisms 21, 23, and 24), so that the focal point of the objective lens is disposed at a plurality of positions that are mutually separated by gaps Δz along an optical axis of the objective lens ([0107], also see [0064], [0069]);
a detector that detects light from the object due to the irradiation of illumination light from the illumination optical system (CCD camera 13); and
an image generation unit (computer 20) that generates sets of light intensity distribution data corresponding to each of the plurality of positions based upon the detected light([0064]-[0065], [0099]-[0101]), and that generates a quantitative phase image based upon light intensity distribution data (0064]-[0065], [0079], [0080], [0088]), to execute processing for performing setting processing for setting the gap Δz based upon setting information for the microscope inputted to or stored in the quantitative phase image generating device ([0063], [0072], [0090], [0101]).
Regarding Claim 21, Nakasho discloses a program according to claim 20, wherein
the setting information includes at least one of: a numerical aperture NA of the objective lens ([0063], [0101]); a wavelength λ of the illumination light (spatial frequency, [0063], [0072]); and a refractive index n between the objective lens and the object (the refractive index distribution at each Z position in the biological sample may be obtained by obtaining the depth of focus using calculation or comparison measurement and dividing the phase distribution within the depth of focus by the depth of focus, [0090]).

Regarding Independent Claim 22, Nakasho discloses a program (implicit) that enables a processing device (computer) of a quantitative phase image generating device (Fig. 11, 100), which comprises:
an illumination optical system (2, 3, 4, 5, 6, and 7) that irradiates illumination light upon an object (biological sample S);
an objective lens (objective 9);
a device control unit that adjusts a position of a focal point of the objective lens upon the object (driving mechanism 22 in combination with driving mechanisms 21, 23, and 24), so that the focal point of the objective lens is disposed at a plurality of positions that are mutually separated by gaps Δz along an optical axis of the objective lens ([0107], also see [0064], [0069]);
a detector that detects light from the object due to the irradiation of illumination light from the illumination optical system (CCD camera 13); and
an image generation unit (computer 20) that generates sets of light intensity distribution data corresponding to each of the plurality of positions based upon the detected light ([0064]-[0065], [0099]-[0101]), and that generates a quantitative phase image based upon the sets of light intensity distribution data 0064]-[0065], [0079], [0080], [0088]), to execute processing for performing setting processing for setting the gap Δz to 0.07 μm or greater and 90.3 μm or less (the observation position is changed upward by 3 μm in the optical axis direction, [0023], [0024], [0124], [0126], [0127]; ±2 μm, [0119]-[0121]; a step of 0.5 μm in the optical axis direction, [0124]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasho (US 2015/0185460 A1) in view of Young (I.T. Young, R. Zagers, L.J. van Vliet, J. Mullikin, F. Boddeke, H. Netten, Depth-of-Focus in microscopy, in: SCIA’93, Proc. of the 8th Scandinavian Conference on Image Analysis, Tromso, Norway, 1993, 493-498.).
Regarding Claim 4, Nakasho discloses the quantitative phase image generating method according to claim 3; however, it is silent regarding, wherein:
the gap Δz is set according to a following Equation (100), using the parameter k:

    PNG
    media_image1.png
    47
    184
    media_image1.png
    Greyscale
... (100)
and a value of the parameter k is 1 or greater and 25 or less.
Nakasho discloses that the gap distance Δz should be larger than the depth of focus ([0078]).
Young discloses the use of a similar formula, where k=5/4=1.25, i.e. k is 1 or greater and 25 or less for the purpose of obtaining an accurate description of the depth-of-focus for the type of high numerical aperture lenses that are typically used in microscopy (Section 1, 2nd para) as formulas commonly used are not correct when dealing with objectives having a high numerical aperture and to give the values of Δz that are observed in practice and that agrees with objective measurements made using a variety of lenses and wavelengths (page 2 2nd para).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the gap Δz is set according to thr following Equation, using the parameter k:

    PNG
    media_image1.png
    47
    184
    media_image1.png
    Greyscale

and a value of the parameter k is 1 or greater and 25 or less, where k=5/4=1.25 for the purpose of obtaining an accurate description of the depth-of-focus for the type of high numerical aperture lenses that are typically used in microscopy as formulas commonly used are not correct when dealing with objectives having a high numerical aperture and to give the values of Δz that are observed in practice and that agrees with objective measurements made using a variety of lenses and wavelengths.
Regarding Claim 5, the combination of Nakasho and Young discloses the quantitative phase image generating method according to claim 4, wherein the value of the parameter k is 1 or greater and 16 or less (as applied to Claim 4, k=1.25).

Regarding Claim 13, Nakasho discloses the quantitative phase image generating device according to claim 12; however, it is silent regarding, wherein:
the device control unit sets the gap Δz according to a following Equation (100) by using the parameter k:

    PNG
    media_image1.png
    47
    184
    media_image1.png
    Greyscale
... (100)
and a value of the parameter k is 1 or greater and 25 or less.
Nakasho discloses that the gap distance Δz should be larger than the depth of focus ([0078]).
Young discloses the use of a similar formula, where k=5/4=1.25, i.e. k is 1 or greater and 25 or less for the purpose of obtaining an accurate description of the depth-of-focus for the type of high numerical aperture lenses that are typically used in microscopy (Section 1, 2nd para) as formulas commonly used are not correct when dealing with objectives having a high numerical aperture and to give the values of Δz that are observed in practice and that agrees with objective measurements made using a variety of lenses and wavelengths (page 2 2nd para).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the gap Δz is set according to thr following Equation, using the parameter k:

    PNG
    media_image1.png
    47
    184
    media_image1.png
    Greyscale

and a value of the parameter k is 1 or greater and 25 or less, where k=5/4=1.25 for the purpose of obtaining an accurate description of the depth-of-focus for the type of high numerical aperture lenses that are typically used in microscopy as formulas commonly used are not correct when dealing with objectives having a high numerical aperture and to give the values of Δz that are observed in practice and that agrees with objective measurements made using a variety of lenses and wavelengths.
Regarding Claim 14, the combination of Nakasho and Young discloses the quantitative phase image generating device according to claim 13, wherein the parameter k is 1 or greater and 16 or less (as applied to Claim 13, k=1.25).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0171679 A1 and US 2018/0259763 A1 disclose a quantitative phase image generating device and method for a microscope by performing z-scan and generating sets of light intensity distribution data corresponding to each of the plurality of positions based upon the detected light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877